Citation Nr: 0408588	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This appeal arises from a March 2002 rating action that 
denied service connection for PTSD.  A Notice of Disagreement 
was received in April 2002, and a Statement of the Case (SOC) 
was issued in February 2003.

In a February 2003 statement, and in his March 2003 
Substantive Appeal, the veteran requested a Board of 
Veterans' Appeals (Board) hearing at the RO (Travel Board 
hearing).  By letter of early October 2003, the RO notified 
the veteran and his representative of a Travel Board hearing 
that had been scheduled for a date in late October.  By 
letter of mid-October 2003, the veteran's representative 
notified the RO that the veteran had cancelled his Travel 
Board hearing request.

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The RO will notify the veteran when further 
action on his part is required.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Service connection for PTSD requires: (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and       (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2003).  

The veteran contends that he was on temporary duty with the 
U.S. Air Force at Utapao Air Force Base in Thailand from May 
to August 1971, and flew 2 combat missions from there: over 
Vietnam in June, and over Vietnam, Laos, and Cambodia on 
August 3rd.  Appellate review of available service personnel 
records verifies that he received the Vietnam Service Medal, 
that he had 3 months and 10 days of unspecified foreign 
military service, and that he flew 1 combat mission in 
Southeast Asia for 4.3 hours, "KC-135A," on June 23, 1971.  
However, the Board notes that the available copy of AF Form 
7, Airman Military Record, is incomplete, and does not fully 
document the veteran's service assignments and chronological 
events in 1971 and 1972.  

Under the circumstances, the Board finds that the RO should 
contact the National Personnel Records Center (NPRC) and 
obtain the veteran's complete service 
personnel/administrative records, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  Specifically, 
the RO should undertake action to verify the veteran's 
claimed in-service stressful experiences described above, as 
well as afford him an opportunity to provide additional 
information regarding those experiences.  In addition, since 
there is no legal requirement that the occurrence of specific 
in-service stressful experiences must be established only by 
official records, the RO should also invite the veteran to 
submit statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  
 
If these actions do not produce evidence that sufficiently 
corroborates the occurrence of a claimed in-service stressful 
experience, then the RO should also attempt to corroborate 
the specifically-claimed events independently, to include 
obtaining operational reports for the unit(s) with which the 
veteran served.  The RO is reminded, however, that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002). 
 
If the occurrence of any claimed combat action (to which a 
claimed stressor is related), or specific in-service 
stressful experience is corroborated, then the RO should 
schedule the veteran for a VA psychiatric examination for the 
purpose of determining whether the corroborated in-service 
event(s) are sufficient to support a diagnosis of PTSD, 
before the claim for service connection of PTSD is considered 
on the merits.  In this regard, the Board notes that the VA 
physician who examined the veteran in May 2001 for the 
purpose of determining the nature and etiology of any PTSD 
apparently did not have complete records documenting his 
military, medical, and psychiatric history available for 
review prior to the examination, as a result of which a 
definitive diagnosis of the nature and etiology of any 
acquired psychiatric disorder and its relationship to 
military service, if any, could not authoritatively be made.
   
The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination, the RO must obtain and 
associate with the claims file copies of all notice(s) of the 
date and time of the examination sent to him and his 
representative by the VA medical facility at which it was to 
have been conducted.

The record also indicates continuing psychiatric treatment of 
the veteran at the VA Hartford Vet Center in Wethersfield, 
Connecticut.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent VA 
records from the abovementioned facility from March 2001 to 
the present time, following the procedures prescribed in 
38 C.F.R. § 3.159(c) (2003) as regards requesting records 
from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request the veteran to furnish the 
authorization to enable it to obtain outstanding records from 
the following non-VA treatment providers: the Housatonic 
Mental Health Clinic, Winsted, Connecticut; the Northwest 
Center for Family Service Mental Health, Winsted, 
Connecticut; Dr. Chaddah, Torrington, Connecticut; and 
Clifford Rosenberg, M.D., Torrington, Connecticut.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following actions:

1. The RO should obtain from the VA 
Hartford Vet Center in Wethersfield, 
Connecticut copies of all records of 
psychiatric treatment and evaluation of 
the veteran from March 2001 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should specifically 
request that the veteran furnish 
authorization to enable the VA to obtain 
all records of his psychiatric treatment 
and evaluation from the following non-VA 
providers: the Housatonic Mental Health 
Clinic, Winsted, Connecticut; the 
Northwest Center for Family Service 
Mental Health, Winsted, Connecticut; Dr. 
Chaddah, Torrington, Connecticut; and 
Clifford Rosenberg, M.D., Torrington, 
Connecticut.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Specifically, 
the RO should invite the veteran to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences, and to submit all 
military records or other pertinent 
evidence in his possession.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.  Unless the RO determines that  
evidence corroborating the occurrence of 
a claimed in-service stressor has been 
received, the RO should request that the 
NPRC furnish the veteran's complete 
service personnel and administrative 
records, to specifically include a 
complete copy of AF Form 7, Airman 
Military Record, which fully documents 
his service assignments and chronological 
events in 1971 and 1972, and operational 
reports for the unit(s) with which he 
served.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  The RO should conduct any 
other appropriate actions to attempt to 
independently verify claimed combat 
action or a specific stressor, to include 
following up on any action(s) suggested 
by NPRC.
		
5.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any specific combat service (to which 
(an) alleged in-service stressful 
experience(s) is/are related), or a 
specific in-service stressful experience 
or event that has been established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience 
has been verified, then the RO should so 
state in its report, skip the development 
request in paragraphs 6 and 7, below, 
then proceed with paragraph 8.

6.  If combat action/specific in-service 
stressful experience has been 
established, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  However, in rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only 
specifically corroborated combat action 
(to which a claim in-service stressful 
event(s) is/are related) or a specific 
in-service stressful experience  may be 
considered for the purpose of determining 
whether the veteran has experienced an 
in-service stressor sufficient to have 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

7.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the VA medical facility at which it was 
to have been conducted. 

8.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.    
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.    

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

11.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determination, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish further development of the evidence; it is not the 
Board's intent to imply whether the benefit requested should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


